Citation Nr: 0633275	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-33 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES


1.  Entitlement to service connection for disabilities of the 
right leg, right hip and right knee.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for varicose veins.

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




INTRODUCTION

The veteran had active military service between 1957 and 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 

REMAND

In connection with his appeal, the veteran requested a travel 
board hearing before a Veterans Law Judge (VLJ).  By letter 
dated in August 2006, the RO notified the veteran of a Travel 
Board hearing that had been scheduled for him on September 
12, 2006.  The veteran failed to appear for the hearing.  

However, the file currently shows that some documents had 
been received, but had not been associated with the claims 
folder prior to the hearing.  A document on file shows that 
on August 17, 2006, the veteran advised the VA that he would 
not be able to attend the hearing.  In a subsequent statement 
that was mailed to the RO and date stamped by the Postal 
Service on September 9, 2006, the veteran solicited the 
rescheduling of the travel board hearing because he would be 
out of the country.

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  If an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  No further request for a 
hearing will be granted in the same appeal unless such 
failure to appear was with good cause, and the cause for the 
failure to appear arose under such circumstances that a 
timely request for postponement could not have been submitted 
prior to the scheduled hearing date.  A motion for a new 
hearing date following a failure to appear must be in 
writing, and must set forth the reasons for the failure to 
appear at the originally-scheduled hearing and why a timely 
request for postponement could not have been submitted.  If 
good cause is shown, the hearing will be rescheduled for the 
next available hearing date after the appellant gives notice 
that the contingency that gave rise to the failure to appear 
has been removed.  38 C.F.R.  § 20.702(d) (2005).  The Board 
finds that the veteran acted with diligence in advising the 
RO before the hearing and in requesting the rescheduling of 
the hearing.

Since the RO schedules Travel Board hearings, a remand of 
this matter to the RO is warranted. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims on appeal. The 
case is REMANDED for the following action:  

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make arrangements to schedule 
the veteran to appear at a hearing before 
the next Veterans Law Judge traveling to 
the RO.  The RO should notify the veteran 
of the date, time and place of such a 
hearing by letter mailed to his current 
address of record.   All correspondence 
pertaining to this matter should be 
associated with the claims folder.  
Following the hearing, the case should 
then be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



